 AlpIn the Matter Of ISBELL CONSTRUCTION COMPANY and BUILDING TRADESCOUNCILCase No. C-1534.-Decided September 25, 1940Jurisdiction:construction industry.Settlement:stipulation providing for compliance with the ActRemedial Orders:entered on stipulation.Mr. John Paul Jennings,for the Board.Messrs. Edward F. Lwns f ordandMyron R. Adams,of Reno, Nev.,for the respondent.Mr. Harry A. Depaoli,of Reno, Nev., for the Union.Mr. G. F. Ballard,of Reno, Nev., for the Federation.Mr. S. G. Lippman'n,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Building TradesCouncil of Reno, Nevada," a labor organization herein called theUnion, the National Labor Relations Board, herein called the Board,by the Regional Director for the Twentieth Region (San Francisco,California), issued its complaint dated January 22, 1940, against Is-bellConstruction Company, Reno, Nevada, herein called the re-spondent, alleging that the, respondent had engaged in, and wasengaging in, unfair labor practices affecting commerce, within themeaning of Section 8 (1), (2), and (3) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.A copy of the complaint, accompanied by notice of hearing,was duly served upon the respondent, upon the Union, and uponHighway Workers Federation,, herein called the Federation, thelabor organization mentioned in the complaint.1 The name ofthislabor organization is thus set forth in a certain stipulation and agree-ment of February 29, 1940, as well as in thecomplaint, both hereinaftermentionedThere issome variationin the name as contained in the charges and amended charges.27 N. L. R. B., No. 99.472 ISBELL CONSTRUCTION COMPANY473Concerning the unfair labor practices, the complaint, alleged, insubstance, that the respondent (1) from and after October 1937, whileengaged in the construction in Nevada of a highway forming a partof a certain highway known as United States Highway 40; saidhighway being the main east-west highway in this country, domi-nated and interfered witli the formation and administration of theFederation and contributed financial and other support to it; in that,among other things, (a) the respondent instigated and participatedin the formation and organization of said union; (b) its supervisoryemployees actively participated in and contributed money to saidunion,; (c) its time and property were used in organizing said union;(d) it granted leave of absence to one Harry Luden, its personneldirector, for the purpose of organizing said union; (e) it permittedsaid union to carry on its activities, including the signing up ofmembers and the collection of dues and assessments, on its time andat the afore-mentioned construction job, in the presence of and withthe active assistance of its supervisory employees; (f) it assistedsaid Luden in organizing said union on behalf of the respondent byarranging for talks to its employees by Louden; (g) it denied to theunion and its affiliates rights and privileges equal with those grantedto said union; (h) it urged, persuaded, and warned its employees tobecome and remain members of said union and not to become orremain members of any labor organization affiliated with the Amer-ican Federation of Labor or the Congress of Industrial Organiza-tions; (i) it initiated and secured the adoption of an agreementwhereby it recognized said union as the sole collective bargaining,representative of its employees and required its employees to becomeand remain members of said union as a condition of employment;and (j) it solicited and provided publicity for said union represent-ing said union to be such collective bargaining representative; (2)coerced Albert Smith on or about October 18, 1938, Charles Hollandand R. H. Hitchens on or about October 19, 1938, and Robert Magerson or about October 27, 1938,-into resigning and thereby dischargedthem, and each of them, solely because of their membership in, sym-pathy toward, and activity on behalf of Local 533 of the Interna-tional Brotherhood of Teamsters, Chauffeurs, Stablemen and Helpersof America, a constituent labor organization ' of the Union, and be-cause of their opposition to and refusal to become or remain membersof the Federation, the respondent thereby discriminating in regardto the hire or tenure of employment of said employees and discour-aging membership in said Local 533 and in other, organizationsaffiliated with the Union, and encouraging membership in the Fed-(ration; (3) interfered with, restrained, and coerced its employees 474DECISIONS OFD NATIONALLABOR RELATIONS BOARDin the exercise of their right to self-organization and to freedom-ofchoice of representatives for the purposes of collective bargaining orother mutual aid and protection (a) by urging; persuading, andwarning its employees to refrain from becoming or remaining mem-bers of or assisting or participating in anyorganizationaffiliatedwith the American Federation of Labor orthe Congress of IndustrialOrganizations; and,(b) by organizing a group of vigilantes composedof its employees, including executives and foremen, together withother individuals; procuring their commission as deputy sheriffs, andarming and assembling said vigilante group on the main highwayon the State line between Neveda and California, for the purpose ofpreventing organizers of International Union of Mine, Mill & SmelterWorkers, a labor- organization affiliated with the Congress of Indus-trialOrganizations, from entering the State of Nevada for thepurpose of organizing employees of the respondent; and (4) by theforegoing acts and each of them interfered with, restrained, andcoerced its employees in the exercise of rights, guaranteed in Section7 of the Act.On February 17, 1940, the respondent filed its answer, in substancedenying the jurisdiction of the Board over the subject matter,denying that it "engaged in or was engaging in any of the unfair laborpractices alleged in the complaint, setting forth certain averments-by way of affirmative defenses, and praying that the proceedings bedismissed.On February 29, 1940, the respondent, the Union, and counsel forthe Board; entered into a certain stipulation and agreement in settle-ment of these proceedings, said stipulation' and agreement, however,-being subject to the approval of the Board.Although not- a party-to the settlement, the Federation filed with the Board simultaneously 'with the filing of said settlement papers, its declaration that it didnot, and does not intend to, intervene herein, and that it does not-oppose the entry of an Order by the Board and a Decree by theappropriateUnited States Circuit Court of Appeals,as in saidstipulation and agreement set forth, providing that the Actappliesto the respondent and its employees.Said stipulation and agreement of February 24, 1940, providedas follows :IT IS HEREBYSTIPULATED AND AGREED, by and between the ISABELLCONSTRUCTION COMPANY,a corporation, hereinafter called theRespondent,BUILDINGTRADESCOUNCIL,of Reno, Nevada, andJOHN PAUL JENNINGS, attorney for the NationaILabor RelationsBoard: ISBELL CONSTRUCTION CONIPA.NYI475That now,. and at all of the times in the Complaint and Answerhereinafter referred to, Respondent was, and now is, engaged inperforming jobs such as the hauling of dirt, excavating, andother contracting work, either by the hiring of its equipment andmen on said jobs or by contract within the State of Nevada; thatitsmain or principal volume of business is the construction ofparts or portions of highways within the State of Nevada upon'the state or county highways of said state and is done and per-formed under contract with the State of Nevada in pursuance tothe Acts of the Legislature of the State of Nevada; that occa-sionally it obtains and performs a contract with a-bordering state,such as California, for the construction of a part or portion ofthe highways or roads of that state, all in accordance with andin pursuance to the Constitution and the Acts of the Legislatureof that state; that it is a corporation organized under the lawsof the State of Nevada with a capital of $450,000; that its prin-cipal place of business is located at Reno, Nevada, and the great-est volume of its work is performed in the State of Nevada, thenature of which said work is set forth in the Stipulation on Com-merce dated February 8, 1940, hereby made a part of the recordherein as "Exhibit 2" and incorporated herein by ' reference asthough fully set forth herein. In addition to the facts set forthin said "Exhibit 2," it is agreed that the Board or any Courtof the United States may take judicial notice of any constitu-tional provision, statute, or law of the States of California,Nevada, or'of the United States with particular reference to thestatutes cited,by Respondent in its Answer, and that any partyhereto may call the attention of the Board and of any Court toany such statutes believed to be pertinent; that the contractswith the respective States of Nevada and California-for the con-struction of the portions of the roads and highways of said statesare entered into and made in pursuance to the Constitution, lawsand statutes of said respective states.(1)Building Trades Council of Reno, Nevada, is a labororganization composed of various labor organizations in Reno,Nevada, affiliated with the A. F. of L., including among othersthe International Union of Teamsters, Chauffeurs, Stablemenand Helpers of America, Local 533, and the Building TradesCouncil and Local No. 533 are both labor organizations within 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe meaning of Section 2, Subdivision 5 of the National LaborRelations Act.(2)Highway Workers Federation is a labor organizationwithin the meaning of Section 2, Subdivision 5 of the Act.IIIThat Respondent entered into an agreement affecting wages,hours and other working conditions with the said HighwayWorkers Federation, in the month of November, 1938, to run fora period of one year thereafter; that the said agreement expiredon or about the 5th day of November, 1939, since which timethe said Respondent has had no agreement or understanding ofany kind or nature with the said Highway Workers Federation.IVAll of the parties hereto waive their right to a hearing and tothe making of Findings of Fact and Conclusions of Law by theNational Labor Relations Board, other than as to the questions ofwhether the National Labor Relations Act is applicable to the-the formal papers in this proceeding, including the AmendedCharge, Complaint and Notice of Hearing, Affidavit of Service ofthe Complaint, the Answer of the Respondent herein, copy oftheRules and 'Regulations, Respondent's] Motion for a Con-tinuance of Hearing and Affidavits in support thereof, Notice ofPostponement of Hearing, and Affidavit of Service of Notice ofPostponement of Hearing, and Affidavit of Service of Complaint,Notice of Hearing and Notice of Postponement of Hearing onHighway Workers Federation, acknowledgment of Service ofComplaint, Notice of Hearing and Notice of Postponement ofHearing upon Highway Workers Federation, and the envelope inwhich said acknowledgment was received (all constituting oneexhibit and being marked "Exhibit 1"), Stipulation on Commercehereinabove referred to as "Exhibit 2," and this Stipulation, shallconstitute the entire record in this case and shall dispense withthe necessity for said hearing already provided for in the Com-plaint and Notice of Hearing issued herein.Upon this Stipula-tion, if and when, approved by the National Labor RelationsBoard, without the Respondent's admitting the allegations setforth in the Complaint in these proceedings, and subject, however,to the provisions of Paragraph V of this Stipulation, an order mayforthwith be entered by said Board, providing, as follows : , ISBELLCONSTRUGTTON COMPANY477(1)Respondent, Isbell Construction Company, shall cease anddesist from :(a) In any manner interfering with, restraining or coercingits employees in the exercise of their right to self-organization,to form, join or assist labor organizations to bargain collectivelythrough representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargainingor other mutual aid or protection as guaranteed in Section7 of the National Labor Relations Act.(b)Urging, persuading or warning its employees to refrainfrom becoming or remaining members of Local No. 533 of theInternational Brotherhood of Teamsters, Chauffeurs, Stable-men and Helpers of America or any other labor organizationaffiliated with the Building Trades Council, or any other labororganization of its employees, and from threatening said em-ployees with discharge or discrimination in any other mannerif they become or remain members of the above mentioned labororganizations or any other labor organization.(c)Urging, persuading or warning in any way, or in anymanner influencingor attempting to influence its employeesto form, join, assist, or participate in or not to form, join, assistor participate in any labor organization of its employees, or inthe manner or degree of such forming, joining or assisting orparticipating in any such labor organization.(d)Dominating or interfering with. the administration ofthe Highway Workers Federation, dominating or interferingwith the formation or administration of any other labor organi-zation of its employees or contributing financial or othersupport to the Highway Workers Federation or to any otherlabor organization of its employees.(e)Recognizing the Highway Workers Federation as therepresentative of any of its employees for the 'purposes ofcollectivebargaining.(2)Respondent, Isbell Construction Company, shall take thefollowing affirmative action in order to effectuate the policies ofthe National Labor Relations Act :(a)Withdraw all recognition from the Highway WorkersFederation as the representative of its employees for the pur-pose of dealing with Respondent concerning grievances, labordisputes, wages, rates of pay, hours of employment and otherconditions of employment; and disestablish the HighwayWorkers Federation as such representative. 478(b)Offer employment to Albert Smith, if and when avail-able before employing any individual who has less senioritywith Respondent than Smith, and pay him, the sum of $50.00.(c)Post immediately, in conspicuous places in its shop inReno, Nevada, in its employment office, and at any camp nowmaintained by Respondent or set up by Respondent, withinsixty days from the date- of this Order, and maintain for aperiod of at least sixty days, notices stating that :1.Isbell Construction Company will cease and desist inthe manner aforesaid, as set forth in Subsections .(a), (b),(c), (d), and (e), Subdivision (1) hereof.2.That the employees of the Isbell Construction Companyhave the right to self-'organization are free to form, join, orassist labor organizations to bargain collectively with theIsbellConstruction Company through representatives of'their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining with the IsbellConstruction Company or for other mutual aid or protection.3..That Isbell Construction Company has withdrawn allrepresentative of its employees for the purpose of dealingwith the Isbell Construction Company concerning griev-ances, labor disputes, wages, rates of pay, hours of employ-ment'and other conditions of employment; and that the saidHighway Workers Federation is disestablished as suchrepresentative.(d) Notify the Regional Director for the Twentieth Regionthe service of this order, by detailed report in writing of themanner and form in which Respondent has complied with saidorder.(3)AND IT IS FURTHER ORDEREDthat the Complaint be and itis hereby dismissedinsofar as it allegesthat the Respondent dis-criminated in regardto the hireor tenureof employment ofCharles Holland, RobertMagers and R. H. Hitchens within themeaning of Section 8(3) of the Act.Vreserves the right to contest before the National Labor RelationsBoard and/or any appropriate Court the applicability of theNational Labor Relations Act to Respondent and the employees ISBELL CONSTRUCTION COMPANY479of Respondent, as also the jurisdiction of the National LaborRelations Board and appropriate Circuit Court of Appeals toenter against the Respondent the Order and Decree set forthin Paragraph,IV of this Stipulation, but waives any and allother rights to contest the validity and propriety of the Orderand the entry of said Order and Decree by the Board and appro-priate Circuit Court of Appeals.VIIt is further stipulated and agreed that if the National LaborRelations Board holds 'adversely to 'the Respondent on the mat=ters reserved by and in Paragraph V hereof, and enters an Orderas hereinbefore stipulated to, there may be entered in the UnitedStates Circuit Court of Appeals for the Ninth Circuit a Decreeby said Court, enforcing in full the said Order of the NationalLabor Relations Board, and each of the parties hereto herebyconsents to'the entry of such Decree, provided 'that the saidUnited States Circuit Court of Appeals for the Ninth 'Circuitholds adversely to Respondent on the matters reserved by it inParagraph V hereof. It being the intention of all'the partieshereto that the Respondent may have the right to present andlitigate before the Board, as also before the United States CircuitCourt of Appeals for the Ninth Circuit, or any other Court,the question of the jurisdiction of the National Labor RelationsBoard over the Respondent and its employees, as also the applica-bility of the National Labor Relations Act to said Respondentand its employees.VIIIt is expressly understood and agreed that' this 'Stipulationissubject to the approval of the National Labor RelationsBoard.-The Stipulation on Commerce to which said- stipulation and agree-ment of February 29, 1940, advert, and which is therein, incorporatedas "Exhibit 2" is a certain document with annexed exhibits whereinand whereby the respondent and counsel for the Board on February8, 1940, stipulated and agreed to certain facts for the purposes ofthese proceedings.Because of their character and extent, the con-tents of this document and annexed exhibits are not here set forth.On April 6, 1940, the Board issued an order approving the stipu-lation and agreement of February 29, 1940, and the Stipulation onCommerce, makingGthem part of the record herein, and, pursuantto Article II, Section,36, of National Labor Relations Board Rules 480DECISIONS OF NATIONAL LABOR `RELATIONS BOARDand Regulations-Series 2, asamended, transferring the proceedingsto the Board for the purpose of entry of a decision and order by theBoard in accordance with the provisions of said stipulation andagreementof February 29, 1940.The parties were granted leave tosubmit briefs and to request oral argument before the Board withrespect to the jurisdictional question raised in the answer and re-served by the settlement agreement.On May 4, 1940, the respondentsubmitted a brief which the Board has considered.Upon the stipulation and agreement of February 29, 1940, theStipulation on Commerce, and upon the entire record in the case, theBoard makes the following :FINDINGS OF FACTI.THEBUSINESS OF THE RESPONDENTIsbellConstruction Company, the respondent, is a pivate corpo-ration organized under the laws of the State of Nevada, with itsmain office and place of business at Reno, Nevada. It is engaged,and at all times material herein has been engaged, in the businessof general construction and contracting work. It conducts its busi-ness from the Reno office.During the years 1937, 1938, and 1939,the respondent engaged in the following operations.Higliioays and roads.The respondent's principal business is theconstruction, reconstruction, and repair of parts or portions of high-ways and roads, and of appurtenances thereof, within the State ofNevada, under contracts with and in pursuance of the laws of thatState.It also constructs, reconstructs, and repairs from time totime parts or portions of highways and roads, and appurtenancesthereof, within States bordering upon' the State of Nevada, particu-larly California, under contracts with and in pursuance of the lawsof such States.In 1938 and 1939 the respondent, in accordance with contractsmade with the Department of Highways of the State of Nevada",performed work upon four portions of the highway know as NevadaStateHighway 1, said highway and said portions thereof beingwithin Nevada, but forming a segment or segments of the nationalhighway known as United States Highway 40.2 This work includedthe building of retaining walls, elimination of curves in road, widen-ing of roadway, grading of roadbed, surfacing of road, installationof concrete structures, and construction of two reinforcedconcretebridges.For this work the respondent was compensated under itscontracts in a sum in excess of $641,000.United States Highway02 Also known as United States Route 40 and, U. S Route 40. ISBELL CONSTRUCTION COMPANY48140 extends from Atlantic City, New Jersey, to San Francisco, Cali-fornia.It is one of the main arteries of the transcontinental high-way system, and is regularly used for the transportation of goodsand passengers in interstate commerce. - Three of the portions ofthe highway, upon which the respondent worked, lie within 20 milesof the boundary line between Nevada and California.Over theportions of the highway upon which the respondent worked, at leastthree interstate common carriers carry and have carried each yearby motor bus on regular daily schedules several thousand passengersand large quantities of passenger baggage from Nevada or Stateseast of Nevada to and into California, and from California intoand through Nevada ; and over said portions of said highway at least16 companies regularly carry or transport for hire each year bymotor vehicle, in most cases on regular schedules, thousands of tonsof freight in interstate commerce.Throughout the greater part ofthe year, many private and contract carriers transport substantialquantities of goods, merchandise, and produce over said highway andsaid portions thereof, and several thousand, persons use them forinterstate travel.In 1937 and 1938 the respondent, in pursuance of contracts withthe Nevada Department of Highways, performed similar work upon,or in connection with portions or parts of other highways of theState of Nevada, which, while not segments of any national or inter-state highway, connected with such highway or highways.Oneof these connected with United States Highway 40, two with UnitedStatesHighway 6 3 and two with the United States Highway 395.4United States Highway 6 extends from Provincetown, Massachusetts,to Los Angeles, California; United States Highway 395, from SanDiego, California to the Dominion of Canada, through the Statesof California, Nevada, Oregon, andWashington.For this workthe respondent received as compensation $280,000.The respondent in 1937, 1938, and 1939, also performed work suchas stabilizing surfaces, spreading gravel, and grading, upon countyroads and city streets in various counties and cities of Nevada, forwhich it received $82,000.In 1936 and 1937, in pursuance of a contract with the Departmentof PublicWorks, Division of Highways, State of California, therespondent constructed, reconstructed, and improved a portion of thestate highway within California forming a segment of United StatesHighway 395.This work included constructing a part of the high-way, widening the roadway, and eliminating vertical curves.The3Also known as UnitedStates Route 6 and U. S. Route 6..Route 395.It appearsthat one ofthese portions does form a segment of UnitedStates Highway 6323428-42-vol. 27-32 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespondent received $222,000 as compensation for this work.Theportion of United States Highway 395 where this work was per-formed is and has been used by at least one common carrier in theseveral thousand passengers each year, together with their baggage,between points in Nevada and points in California; also it'is and hasbeen used by motor carriers for interstate transportation of largequantities of freight between points in Nevada and points in Cali-fornia.A substantial number of contract and private carriers usesaid highway and said portion thereof in handling large quantitiesof goods, materials, and produce in interstate commerce, and severalthousand persons travel each month over said highway and portionsthereof between points in California and points in Nevada.The respondent in 1938, under contracts or so-called "service agree-ments" with the Department of Public Works, Division of Highways,State of California, leased to the, Department power shovels, dumptrucks, and other equipment, and hired out to it' certain of its em-ployees, for repair work on portions of roads within California.Thecompensation it received under such contracts was $21,000. In con-nection with and as part of these transactions, as well as in con-nection with 'and as part of the job it performed on the portion.ofUnited States Highway 395, above mentioned, the respondent causedthe movement of equipment owned by it and of persons in its employfrom Nevada to California to perform the work involved, and uponcompletion of such work caused the return of such equipment 'andemployees from California to Nevada.The total value of the equip-ment involved in these transactions was about $84,000; the totalnumber of employees involved was approximately 33, all of whomwere residents of Nevada.Airport.In 1937 and 1938 the respondent, in pursuance of' a con-tractwithUnited 'Air Lines Transport Corporation, a private,corporation, delivered approximately 400,000 cubic yards of materialsat the - airport site of said air line in Nevada near Reno, for thepurpose of constructing runways for the landing of planes.Therespondent also surfaced the runways as constructed with bituminousasphalt.It received for the work $254,000.The airport in question is the only airport near Reno. It servesas a port for planes engaged in interstate transportation of passen-gers, baggage, mail, and freight, for private planes, and planes oftheUnited States Army and Navy. Each day two -planes west-bound from the State of New York to the State of California, andtwo east-bound from the State of California to the State of NewYork, such planes each carrying on an average of 10 passengers, 250pounds of air mail, and 100 pounds of express, make landings there: ISBELL CONSTRUCTION COMPANY483The airport also is a designated air navigation facility of an inter-state air route.Ore excavation and haulvng.The respondent during the periodfrom 1937 to 1939, inclusive, in pursuance of contracts with fourmining companies excavated large quantities of ore and waste materialfrom mines in Nevada owned by these companies, and hauled suchore to mills in Nevada, for which it received a total compensationof $158,000.The ore thus hauled was milled and reduced to con-centrates at these mills, and then shipped to places outside of Nevadafor smelting and refining.Miscellaneous work and leasing of equipment.From 1937 to andincluding 1939, the respondent engaged in a variety of other con-struction, repair, excavation, and like work within Nevada, includingcleaning, widening, and excavating irrigation canals; erecting head-gates; constructing concrete mill foundations; clearing debris andsnow from a right-of-way of Virginia and Truckee Railroad; andgrading or surfacing private roads, lots, and a parking area. In thatsame period the respondent, in addition to the leasing heretoforementioned, leased certain of its equipment and provided materialsfor work performed in Nevada and California, principally in Nevada.As compensation and rentals therefor the respondent received in 1937,1938, and 1939, a total of $192,000.Purchases of materials and equipment.In the course of its businessthe respondent during 1937, 1938, and 1939, used large quantities ofraw materials such as pipe, cement, powder, steel, lumber, asphalt,oil;wire, paint, guard rail, and gravel, which it purchased fromsellers located within and without the State of Nevada.The totalcost of these materials was in excess of $151,000, of which $128,000was for materials other than gravel, manufactured or produced out-'side of the State of Nevada and shipped directly from outside ofNevada to the various places in Nevada at which the respondentperformed its highway and other work, as heretofore set forth.In 1937, 1938, and 1939, the respondent purchased from dealersor sellers' representatives in Reno, Nevada, $180,000 worth of equip-ment for use in the conduct of its business.This equipment includedautomobiles, trucks, trailers, shovels, tractors, rollers, graders, scrap-ers, engines, pumps, and tanks.Of this equipment $72,000, worth wasshipped in connection with such purchases from points outside theState of Nevada to the respondent's place of business in Reno, and$89,000worth, while delivered to the respondent from stocks inNevada, was manufactured outside,of that State.As of December 31, 1939, the total cost of all equipment, includingthe 'foregoing, then used by the respondent in its business was$546,000.In 1937, 1938, and 1939, the respondent in determining its 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDworth allowed $165,000 for depreciation of equipment. In excessof 90 percent by value of all equipment used by the respondent ismanufactured outside of Nevada.Effect upon commerce of unfair labor practices occurring in con-nection with operations engaged in by the respondent in the conductof its business.The operations engaged in by the respondent in theconduct of its general construction and contracting business, are con-fined by the record to operations, as above found, occurring and con-cluded during the 3-year period from 1937 to 1939. In view of theconstruction and contracting work which the respondent is equippedand competent to perform, as well as other facts shown by the record,and in the absence of proof to the contrary, we presume, and we find,that the operations engaged in by the respondent in the conduct ofits business since 1939, and in which it will continue to be engaged,have been and will be substantially of the same character and relativevolume as they were from 1937 to 1940; that the respondent in andafter 1940 has'been and will be engaged in such operations as theconstruction, reconstruction, repair, and improvement of highwaysand roads used in the interstate transportation, or delivery of persons,property, and communications in interstate commerce ; the leasing ofits equipment and hiring out of its employees located or resident inNevada to persons or political bodies in States other than Nevada;the construction, reconstruction, or surfacing of airport runways usedby planes engaged in the interstate transportation or delivery ofpersons, property, and communications; the excavation and haulingof ore to local mills in Nevada for reduction to concentrates and foi'shipment thereafter to places outside Nevada for smelting and refin-ing; the purchase of large quantities of raw materials and equipmentmanufactured and shipped to the respondent from outside Nevada, foruse in the conduct of its business.We also find that the above-described operations in which therespondent engaged in the conduct-of its business, and in which it isand will be engaged, relate and affect directly and substantially, andin part constitute, trade, traffic, commerce, transportation", and= commu-nication among the several States.We further find that activities ofthe respondent constituting unfair labor practices within the meaningof the Act, such as those' alleged in the complaint and proscribed bythe Order made below, occurring in connection with the operations ofthe respondent set forth above, have a close, intimate, and substantialrelation to trade, traffic, commerce, transportation, and communica-tion among the several States, and tend to lead to labor disputesburdening and obstructing such trade, traffic, commerce, transporta-tion, and communication, and the free flow thereof. ISBE'LL CONSrrRUC7ION COMPANY485In the brief which- it submitted the respondent challenges thejurisdiction of the Board over the subject matter.Among otherthings it contends that it and its employees are excluded from theoperation of the Act, at least in so far as the respondent's businessinvolves work on highways and roads, by virtue of the exception madein Section 2 (2) of the Act in favor of "any State or political subdi-vision thereof"; that the Congress in enacting the Federal HighwayAid Act, 42 Stat. 215, manifested an intent to and thereby did pre-clude or exclude from the operation of the Act all matters relating tothe construction and reconstruction of highways, and such mattersare reserved to or remain within the police power of the States;-thatthe respondent is not engaged in interstate commerce nor do its laborrelations or policies directly affect interstate commerce; and that thelocal law of the States of Nevada and California remove the possi-bility of the respondent's labor relations or policies having any mate-rial effect or burden upon interstate commerce.We are of theopinion that jurisdiction over the subject-matter exists.H. THE ORGANIZATIONS INVOLVEDBuilding Trades Council of Reno, Nevada, is a labor organizationcomposed of various labor organizations in Reno, Nevada, affiliatedwith the American Federation of Labor. Its constituent organiza-tions include, among others, Local 533 of the International Unionof Teamsters, Chauffeurs, Stablemen and Helpers of America.Highway Workers Federation is an unaffiliated labor organization.International Union of Mine, Mill & Smelter Workers is a labororganization affiliated with the Congress of Industrial Organizations,a labor organization.The afore-mentioned labor organizations are labor organizations,within the meaning of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, the stipulation and agreement of February 29, 1940, and the-Stipulation on Commerce, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that the respondent, Isbell Construction Company,Reno, Nevada, and its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing itsemployees in the exercise of their right to self-organization, to form,join or assist labor organizations, to bargain collectively through 486DECISIONSOF NATIONALLABOR RELATIONS BOARDrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or 'protection, as guaranteed in Section 7 of the Act;(b)Urging, persuading, or warning its employees to refrain frombecoming or remaining members of Local 533 of the InternationalBrotherhood of ,Teamsters, Chauffeurs, Stablemen and Helpers ofAmerica, or any other labor organization affiliated with the BuildingTrades Council of Reno, Nevada, or any other labor organization-ofits employees, and from threatening said employees with dischargeor discrimination in any 'other manner if they become or remainmembers of the above-mentioned labor organizations or any otherlabor organization;(c)Urging, persuading, or warning in any way, or in any mannerinfluencing or attempting to influence its, employees to form, join,assist, or participate in, or not to form, join, assist, or participatein, any labor organization of its employees, or in the manner ordegree of such forming, joining, assisting, or participating in anysuch labor organization;(d)Dominating- or interfering with the administration of High-way Workers Federation, or with the formation or administrationof any other labor organization of its employees, and from con-tributing financial or other support to Highway Workers Federation,or to any other labor organization of its employees;(e)Recognizing Highway Workers Federation as the representa-tive of its employees for the purposes-of collective bargaining.2.Take the following affirmative action, in order to effectuate- thepolicies of the Act : '(a)Withdraw all recognition from Highway Workers Federationas the representative of its employees for the purpose 'of dealing withthe respondent concerning grievances, labor disputes, wages, ratesof pay, hours of employment, and other conditions of employment;and disestablish Highway Workers Federation as such representative;(b)Offer employment to Albert Smith, if and when available,before employing any individual who has less seniority with therespondent than Albert Smith, and pay him the sum of $50.00;(c)Post immediately, in conspicuous places in its shop in Reno,Nevada, in its employment office, and at any camp now maintainedby the respondent or set up by the respondent, within sixty (60)days from the date of this Order, and maintain for a period of atleast sixty (60) days, notices stating that (1) Isbell ConstructionCompany will cease and desist in the manner aforesaid, as set forthin Subsections (a), (b), (c), (d), and (e), Subdivision '1 hereof;(2) the employees of Isbell Construction Company have the rightto self-organization, are free to form, join, or assist labor organiza- ISBELL CONSTRUCTION COMPANY487tions, to bargain collectively with Isbell Construction Companythrough representatives of their own choosing, and to engage in'concerted activities for the purpose of collective bargaining withIsbell Construction Company or for other mutual aid or protection;(3) - IsbellConstructionCompany has withdrawn all recognitionfrom Highway Workers Federation as the representative of itsemployees for the purpose of dealing with Isbell Construction Com-pany concerning grievances, labor disputes, wages, rates of pay, hoursof employment, and other conditions of employment; and that thesaidHighwayWorkersFederation is disestablished as suchrepresentative;(d) Notify the Regional Director for the Twentieth Region of theNational Labor Relations Board, within ten (10) days of the serviceof this Order, by detailed. report in writing, of the manner -and formin which the respondent has complied with said Order.AND IT IS rmRTBMR ORDERED that the complaint be, and it hereby is,dismissed in so far as it alleges that the respondent discriminatedin regard to the hire or tenure of employment of Charles Holland,Robert Magers, or R. H. Hitchens, within the meaning of Section8 (3) of the Act.